The following opinion was filed March 19, 1901:
Winslow, J.
Upon motions for rehearing made by respondents in these cases, we are ■ asked to review and reverse that part of the former decision which holds that the words “liability created by law,” in sec. 4252, Stats. 1898, refer to liabilities created by statute law alone, and it is said that, by so holding, we have overruled the decision in the case of Hurlbut v. Marshall, 62 Wis. 590. We have given the point careful consideration, but are not convinced that we have erred, nor are we convinced that Hurlbut v. Marshall has been overruled. In that case the meaning of the words, “ made liable by law,” in sec. 3221, R. S. 1818, was under consideration, and it was held that they included all statutory and common-law liabilities. This holding was based upon the evident intent shown in that section, and the other sections in immediate connection therewith, that all legal liabilities of the officers or stockholders of a *418banking corporation to its creditors should be settled in one action in equity.
As to the meaning of the words, “liability created by law,” in sec. 4-252, however, none of these considerations applies. This section is a part of the chapter on limitations of actions, and stands by itself. It simply declares that the chapter “ shall not affect actions against directors or stockholders of a moneyed corporation or banking association to recover a forfeiture imposed or to enforce a liability created by law,” etc. That the law named in this section is statute law seems to us quite clear. The law referred to is one which imposes a forfeiture or creates a liability. Forfeitures are only imposed by statute law. We see no occasion to retrace our steps on this question of construction, nor do we think that the case of Hurlbut v. Marshall has been in any respect overruled.
We are asked by respondents to decide what statute of limitation is applicable to the cause of action stated in the complaint. This seems a question of some difficulty, and as it has not been adequately argited, and its decision is not necessarily called for upon the complaint as it stands, we refrain from expressing an opinion on the question.
By the Gowrt. — Motions denied.